NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                     Argued August 8, 2012
                                    Decided August 22, 2012

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 12‐1484

DANNY WILCOX,                                            Appeal  from  the  United  States  District
                         Plaintiff‐Appellant,            Court  for  the  Northern  Division  of
                                                         Indiana, South Bend Division.
       v.
                                                         No. 3:11cv32 CAN
MICHAEL J. ASTRUE, Commissioner of
Social Security,                                         Christopher A. Nuechterlein, 
                 Defendant‐Appellee.                     Magistrate Judge.



                                            O R D E R

     Danny Wilcox applied for disability insurance benefits and supplemental security income
in  2008,  claiming  to  be  disabled  by  tendinitis,  carpal  tunnel  syndrome,  degenerative  disc
disease, high blood pressure, chronic back pain, vision problems, and a learning disability. An
administrative law judge from the Social Security Administration found that Wilcox was not
disabled and denied benefits. That decision was affirmed by a magistrate judge presiding by
consent. See 28 U.S.C. § 636(c). On appeal to this court, Wilcox presents three arguments: first,
that in light of his lack of resources, the ALJ should have ordered additional psychological and
medical evaluations; second, that the ALJ erred by discrediting his testimony of disabling pain;
No. 12‐1484                                                                                 Page 2

and third, that the ALJ erred by finding that he was capable of doing light work. Bearing in
mind the deferential standard of review that applies, see 42 U.S.C. § 405(g), we conclude that
substantial evidence supports the agency’s determination. We therefore affirm. 

                                                 I

    Wilcox applied for disability insurance benefits and supplemental security income (which
are governed by virtually identical statutes for our purposes) in May 2008. As we noted above,
he  suffers  from  a  number  of  conditions,  which  he  listed  in  support  of  his  application.
Previously, Wilcox had worked as a press operator, warehouse worker, machine operator,
loader and unloader, auto detailer, and construction worker. In fact, the May 2008 application
was not Wilcox’s first. He had presented an earlier claim for benefits based on his degenerative
disc disease and partial blindness, but that claim was denied on February 13, 2008. Rather than
appeal from that decision, Wilcox filed the present application based on a new onset date of
February 28, 2008. Wilcox’s insured status expired on December 31, 2009, which means that he
cannot rely on an onset date after that time.

    Wilcox’s medical records show that he began complaining about pain in his arms and back
as early as 2000. An MRI performed at that time revealed disc protrusion in one location in his
back and mild disc dessication in three spots. Electromyography (EMG) testing showed that
he might also be suffering from tardy ulnar nerve palsy, a condition that causes numbness, loss
of coordination, weakness, and pain in the hands. See U.S. Nat’l Library of Medicine, Ulnar
nerve disfunction, http://www.ncbi.nlm.nih.gov/pubmedhealth/ PMH0001793/. In January 2008,
Wilcox consulted his personal physician, Dr. Paolo Giacomini, after injuring his back while
dragging  a  deer  out  of  the  woods.  An  examination  in  October  2008  revealed  that  he  had
tendinitis in both hands.

    In  June  2008,  Dr.  Russell  Coulter‐Kern,  a  psychologist,  conducted  a  mental‐status
examination on Wilcox at the request of the Indiana Disability Determination Bureau. Wilcox
reported that he had a depressed mood, diminished energy, feelings of worthlessness, difficulty
concentrating, and frequent thoughts of death. Dr. Coulter‐Kern gave him a mixed assessment.
On the one hand, he rated as good Wilcox’s judgment, insight, long‐term memory, and ability
to understand and interpret abstract information. He also thought that Wilcox’s short‐term
memory and ability to perform basic mathematical calculations were “fair.” On the other hand,
he rated Wilcox’s immediate memory as “poor” and his IQ as “low” (without assigning any
numeric value to it). He opined that Wilcox’s ability to handle his own affairs was questionable.
He  diagnosed  Wilcox  with  depression  and  gave  him  a  current  Global  Assessment  of
No. 12‐1484                                                                                 Page 3

Functioning score of 60 (one at the margin between moderate and mild symptoms).1 

     The following month Dr. Mubashir Khan conducted a consultative physical examination
of Wilcox for the Disability Determination Bureau. Wilcox complained of chronic lower back
pain, carpal tunnel syndrome, tendinitis in both elbows, blindness in his left eye, and difficulty
lifting, pushing, pulling, and gripping. Dr. Khan thought that Wilcox communicated “very
well” and did not appear to be in distress. Wilcox walked with a slow but sustainable gait,
could stand on his toes and heels, and could squat with some difficulty. He had normal range
of motion in all joints, normal motor and sensory examination results, and normal muscle tone,
bulk, plantar reflexes, and fine and gross hand‐movement function. Like other doctors before
him, Dr. Khan concluded that Wilcox had chronic lower back pain, elbow tendinitis, carpal
tunnel syndrome, a learning disability, and vision loss in his left eye.

    In addition to these examining physicians, several state‐agency doctors reviewed Wilcox’s
medical  records.  Dr.  J.  Sands  optimistically  opined  that  Wilcox  could  carry  50  pounds
occasionally and 25 pounds frequently, could sit, stand, or walk for up to six hours in an eight‐
hour workday, and had unlimited ability to push and pull. Dr. B. Whitney agreed with Dr.
Sands.  Dr.  J.  Gange,  a  psychologist,  believed  that  Wilcox  was  experiencing  only  mild
restrictions in activities of daily living, in social functioning, and in maintaining concentration,
persistence, and pace. Dr. Gange noted that Wilcox had trouble reading and writing but that
he had nonetheless learned to drive and to carry out a wide variety of activities, including deer
hunting and auto maintenance. All told, Dr. Gange concluded that the evidence did not support
Wilcox’s claim of a severe mental‐health impairment. A second psychologist, Dr. Joelle Larsen,
agreed with Dr. Gange.

    On this record, the Social Security Administration denied Wilcox’s claims, both initially and
after Wilcox’s request for reconsideration. Wilcox then requested a hearing before an ALJ, and
that hearing took place in 2010.

    At the hearing, Wilcox testified about his various disabilities. He reported that his back pain
forces him to change positions between sitting and standing quite frequently – every five to ten
minutes. The pain and swelling in his elbows, he said, make it difficult for him to move his
arms or hands, and he cannot lift 20 pounds. After hearing from Wilcox and reviewing the
medical  evidence,  the  ALJ  heard  testimony  from  Charles  McBee,  a  vocational  expert.  In
response to a hypothetical posed by the ALJ, McBee stated that a person of Wilcox’s age (53 at
the time of the hearing) with similar education, work experience, and limitations would be



       1
       A GAF score of 41–50 indicates serious symptoms; a score of 51–60 indicates moderate
symptoms; and a score in the range of 61–70 indicates mild symptoms. Am. Psychiatric Ass’n,
DIAGNOSIS AND STATISTICAL MANUAL OF MENTAL DISORDERS 32–34 (4th ed. 2000). 
No. 12‐1484                                                                                   Page 4

unable to perform Wilcox’s past jobs but could work in unskilled positions such as a laundry
folder, garment bagger, or “palletizer” (packaging materials in protective shipping pallets). 

     The ALJ went through the required five‐step evaluation of Wilcox’s claim, see 20 C.F.R. §§
404.1520(a)(4), 416.920(a)(4), concluding as follows: Step 1 – Wilcox had not worked since his
alleged onset date; Step 2 – he suffers from a number of severe impairments, which the judge
listed; Step 3 – none of those impairments met or equaled a listing; Step 4 – in light of Wilcox’s
residual  functional  capacity  (which  the  ALJ  found  allowed  Wilcox  to  perform  light  work,
occasionally lift and carry 20 pounds, frequently lift and carry 10 pounds, and stand, walk, and
sit up to six hours in an eight‐hour day) that Wilcox could not perform his past relevant work;
but, Step 5 – Wilcox was capable of performing a significant number of jobs in the national
economy  and  was  thus  not  “disabled.”  The  Appeals  Council  declined  to  review  the  ALJ’s
decision.

    Between the ALJ’s hearing and his appeal to the district court, Wilcox changed lawyers. He
argued in the district court that his former counsel had asked the agency to send him out for
IQ tests and medical tests, and that it was error for the ALJ not to order IQ tests and an MRI of
his back. We can see in the record where Wilcox proposed more x‐rays and another MRI, and
counsel told us at oral argument that the IQ test was also requested, and so we will assume that
Wilcox properly exhausted these points. Wilcox also argued to the district court that the ALJ
should have given more weight to his testimony about the intensity, persistence, and limiting
effects of his symptoms, and that the ALJ erred by accepting the vocational expert’s opinion
that Wilcox was capable of working the jobs the expert mentioned. The district court, however,
concluded that the ALJ had reasonably declined to order further tests and examinations, that
the judge adequately explained his credibility finding, and that the Step 5 determination was
supported by substantial evidence. In this court, Wilcox continues to urge the same points.

                                                  II

    Our focus is on the ALJ’s decision, because the Appeals Council declined review. Scott v.
Astrue, 647 F.3d 734, 739 (7th Cir. 2011). We begin with Wilcox’s contention that the ALJ erred
by  not  ordering  additional  physical  and  psychological  testing.  This  omission,  in  his  view,
violated the ALJ’s duty to develop the record enough to permit a proper assessment of his
claims of low mental functioning and severe back pain. 

    While it is true that proceedings before a social security ALJ are not purely adversary, and
that the ALJ bears some responsibility for developing the record, the question whether this type
of intervention is necessary is not susceptible to a mechanical answer. The circumstances in
which an ALJ should obtain additional evidence are addressed only generally in the agency’s
regulations: An ALJ may order a consultative examination when “the evidence as a whole is
insufficient to support a determination or decision on [the] claim.” 20 C.F.R. § 416.919a(b); see
No. 12‐1484                                                                                      Page 5

Skinner v. Astrue, 478 F.3d 836, 844 (7th Cir. 2007); see also Ingram v. Astrue, 496 F.3d 1253, 1269
(11th Cir. 2007); Hawkins v. Chater, 113 F.3d 1162, 1169 (10th Cir. 1997); Barrett v. Shalala, 38 F.3d
1019, 1023 (8th Cir. 1994). Thus, for example, if specialized medical evidence is required but is
missing from the record, or if there is a change in condition but the current severity of the
impairment  is  not  established,  additional  examinations  might  be  necessary.  20  C.F.R.  §
416.919a(b). But the need for additional tests or examinations will normally involve a question
of judgment, and we generally defer to the ALJ’s determination whether the record before her
has been adequately developed. Particularly in counseled cases, the burden is on the claimant
to introduce some objective evidence indicating that further development is required. See Nelms
v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009); Skinner, 478 F.3d at 844; Hawkins, 113 F.3d at 1167.
Moreover, on appeal, in order to obtain relief on this ground the claimant must show prejudice
by pointing to specific medical evidence that was omitted from the record. Nelms, 553 F.3d at
1098. 

    Although we understand that Wilcox had limited resources, we see no abuse of the ALJ’s
discretion in the decision not to order additional tests here. A number of medical professionals,
both private and state‐employed, did evaluate Wilcox, and it is thus not clear what additional
tests would have contributed. (It cannot be enough just to say that more is always better, and
we do not understand Wilcox to be making that argument.) Nothing before the ALJ indicated
that  Wilcox’s  back  or  psychological  condition  had  deteriorated  between  his  medical
examinations  in  the  summer  of  2008  and  the  end  of  his  insured  status  in  December  2009.
(Evidence of change after the end of Wilcox’s insured status would be irrelevant. See Parker v.
Astrue, 597 F.3d 920, 924 (7th Cir. 2010); Brisco ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th
Cir. 2005).) Wilcox does assert in his brief that the ALJ should have ordered “further MRI tests
regarding his back to determine if that condition had worsened pursuant to the testimony of
the Claimant,” but we are not sure what testimony Wilcox is referring to. And in any event, the
ALJ would still have had to decide whether a simple assertion of change was enough to require
additional tests on his back. As for his mental disability, Wilcox did not explain what might
have made that change. At least for adults, IQ is presumed to remain stable over time. See
Maresh v. Barnhart, 438 F.3d 897, 900 (8th Cir. 2006); Hodges v. Barnhart, 276 F.3d 1265, 1268‐69
(11th Cir. 2001). In summary, the ALJ did not violate the duty to develop the record in this case.

    Next,  Wilcox  argues  that  the  ALJ  erred  by  declining  to  credit  his  testimony  about  the
intensity,  persistence,  and  limiting  effects  of  his  conditions.  He  maintains  that  if  an  ALJ
concludes that a claimant’s testimony about his pain is not supported by the record, then the
ALJ  must  go  the  extra  mile,  develop  the  record  further,  and  then  give  specific  reasons  for
discounting the testimony. But, for reasons related to those we have just discussed, this goes
too far. It is true that when evaluating statements about a claimant’s symptoms, an ALJ must
provide specific reasons for her credibility findings. See Villano v. Astrue, 556 F.3d 558, 562 (7th
Cir. 2009). But once she does so, her credibility determinations are entitled to deference, and
the court will not overturn them unless they are “patently wrong.” Jones v. Astrue, 623 F.3d
No. 12‐1484                                                                                        Page 6

1155, 1160 (7th Cir. 2010). The ALJ considered Wilcox’s testimony and furnished a detailed
discussion of Wilcox’s assertions about the intensity and limiting effects of his conditions. At
that point, however, the ALJ explained why she had chosen not to credit the limitations from
which Wilcox claimed to suffer. The ALJ noted that the records from Wilcox’s recent visits to
his treating physician did not show that he had a disabling impairment, and that none of the
consultative examiners found that the consequences of Wilcox’s impairments were as drastic
as Wilcox asserted. In addition, the ALJ observed that Wilcox did not have an obvious standing
or walking problem at the hearing, that he was able to remain seated throughout the one‐hour
hearing, that he was able to drive himself the approximately 50 miles to the hearing without
stopping, and that he showed almost no signs of being in pain despite testifying that he had not
taken his pain medication that day in order to remain alert.

    Finally, Wilcox argues that the ALJ’s finding at Step 5 (that is, which jobs in the national
economy  his  residual  functional  capacity  allows  him  to  perform)  is  not  supported  by
substantial evidence. He urges that the hypothetical person described by the ALJ – someone
who could pull hand controls, operate foot controls, lift and carry 20 pounds occasionally and
10 pounds frequently – does not describe him. He reiterates his testimony that he suffers from
swelling,  pain,  and  numbness  in  his  hands  and  fingers,  and  is  literally  incapable  even  of
carrying a cup of coffee for long. The ALJ should not have found that he can engage in light
work, he maintains, because that is inconsistent with the acknowledgment that Wilcox was
limited  to  jobs  with  a  sit‐stand  option.  In  addition,  Wilcox  argues  that  his  low  IQ  and  the
testing evidence in the record shows that he does not have the reading, writing, or math skills
required to be a folder, bagger, or palletizer. 

    Once again, we are compelled to conclude that substantial evidence supports the ALJ’s
conclusions.  The  judge  was  required  to  incorporate  into  the  hypothetical  only  those
impairments that he found to exist, see Schmidt v. Astrue, 496 F.3d 833, 845‐46 (7th Cir. 2007),
and the medical evidence supports the ALJ’s finding that Wilcox occasionally could  meet the
criteria he described. Wilcox’s limitation to jobs with a sit/stand option does not preclude him
from working. And the ALJ accounted for his limited math and language skills by asking the
vocational expert to disregard jobs “where reading, spelling, and math calculations would be
an essential part of the job.” The job of palletizer is listed in the Dictionary of Occupational Titles
as one requiring level‐two language and math skills, while the jobs of bagger and folder require
only level one (the lowest possible) for both. See U.S. Dep’t of Labor, Dictionary of Occupational
Titles, §§ 929.687‐054, 1991 WL 688180; 920.687‐018, 1991 WL 687965; Appendix C, 1991 WL
688702, at *6‐8. 

    For these reasons, we AFFIRM the judgment of the district court.